UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6099


CHAUNCEY A. WILLIAMS,

                  Plaintiff - Appellant,

             v.

JOHN M. JABE, Deputy Director; DANIEL A. BRAXTON, Warden
(A.C.C.); TRACY LAWHORN, Treatment Supervisor (A.C.C.);
THOMAS SIMMONS, Chaplain (A.C.C.); LIEUTENANT HARDEN, Shift
Commander (A.C.C.); SERGEANT TINCHER (A.C.C.),

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00061-sgw-mfu)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.          Mark R. Davis,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chauncey       A.    Williams       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed       the        record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Jabe, No. 7:08-cv-00061-sgw-mfu (W.D. Va.

Dec. 31, 2008).            We dispense with oral argument because the

facts    and    legal     contentions       are     adequately      presented    in   the

materials      before     the       court   and     argument      would   not   aid   the

decisional process.

                                                                                AFFIRMED




                                               2